EXAMINER’S REASON FOR ALLOWANCE
Claims 1-7 and 15, 16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Allowable subject matter has been indicated because the closest prior art references of record, US 2008/0083955 to Kanarsky and US 2011/0073959 to Frohberg, either alone or in combination, fails to teach or fairly suggest the feature:
“a multilayer cap layer on the wiring line comprising first, second and third layers of silicon carbide nitride (SiCN) such that the second layer is between the first and third layers and is richer in silicon content than the first and third layers and the second layer is oxidized to form a reliability enhancement material comprising silicon carbide nitride plus oxygen (SiOCN); 
an interlayer dielectric (ILD) layer on the cap layer and the reliability enhancement material; 
a via extending through the ILD, the first layer, the reliability enhancement material and the third layer to communicate with the wiring line; and 
a metal filling the via and in contact with the third layer and the reliability enhancement material; 
wherein the reliability enhancement material surrounds the metal-filled via only in the cap layer to make a bottom of the metal-filled via that contacts the third layer be under compressive stress, wherein the compressive reliability enhancement material has different physical properties than the first and third layers of the cap layer.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822